Order entered October 27, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00898-CV

                                   SHREE HALL, Appellant

                                                V.

                                  DIANE LOMAX, Appellee

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-19862

                                            ORDER
       The reporter’s record in this case is overdue. By letter dated September 23, 2015, we

informed appellant the court reporter had notified us that the reporter’s record had not been filed

because appellant had not (1) requested the record; or (2) paid for or made arrangements to pay

for the record. We directed appellant to provide the Court with written verification she had

requested the record and had paid for or made arrangements to pay for the record, or had been

found entitled to proceed without payment of costs. We cautioned appellant that failure to

provide the required documentation within ten days might result in the appeal being ordered

submitted without the reporter’s record.     To date, appellant has not provided the required

documentation or otherwise corresponded with the Court regarding the status of the reporter’s
record. Therefore, we ORDER this appeal submitted without a reporter’s record. Appellant’s

brief is due THIRTY DAYS from the date of this order.


                                                 /s/    CAROLYN WRIGHT
                                                        CHIEF JUSTICE